                         Richard
Case 1:16-cv-09517-LAK-KHP       Harris
                            Document 290-5Hawks   Jr
                                           Filed 12/27/19 Page 1 of 3
                             August 20, 2018                        86 to 89
                                                    Page 86                                                        Page 88
·1·   ·earlier than that discussion of terminating the         ·1·   ·Q.· ·The possibility of a claim --
·2·   ·trust, or was that the first time that you looked       ·2·   ·A.· ·Okay.
·3·   ·into that?                                              ·3·   ·Q.· ·-- factor into the determination that
·4·   ·A.· ·We had been considering it for some time, and it   ·4·   ·terminating the trust would be the best course for
·5·   ·was soon after the various lawsuits had been filed      ·5·   ·the beneficiaries?
·6·   ·that we felt we were in a position to follow through,   ·6·   · · · · · ·MR. O'BRIEN: If at all.
·7·   ·and continue to look to distribute the assets to the    ·7·   · · · · · ·MR. BROOK: If at all.
·8·   ·trust beneficiaries, would be in the best interest of   ·8·   ·A.· ·If at all, it factored into the lack of ability
·9·   ·all the beneficiaries here.· Short of that, a           ·9·   ·to be able to provide a fair value for the stock.· It
10·   ·valuation of the Eber assets was a stumbling block.     10·   ·would allow for the trustee to be able to distribute
11·   ·Q.· ·Now, to the extent that you can, please walk me    11·   ·the stock to the beneficiaries, possibly equally, so,
12·   ·through your analysis in determining to terminating     12·   ·that they would be able to then reap any kind of
13·   ·the trust was the best thing for the beneficiaries of   13·   ·benefit there, if there was a need to bring any kind
14·   ·the trust, in that situation?                           14·   ·of action.
15·   ·A.· ·Well, in looking at ensuring that all of the       15·   ·Q.· ·So, is it --
16·   ·beneficiaries and the step down here to the second      16·   ·A.· ·We felt our hands were tied, so to speak,
17·   ·and third generations who are receiving the assets,     17·   ·because we were not -- we had two co-trustees that
18·   ·our determination was to ensure that assets get to      18·   ·had an interest in this, and by looking to distribute
19·   ·the appropriate hands, rather than having much of it    19·   ·to the beneficiaries, if there was a desire, then the
20·   ·depleted by one sector -- one side of the family.       20·   ·beneficiaries could take appropriate action.
21·   ·And so, as we took a look at it, because we had         21·   ·Q.· ·So, is it fair to say, that it factored into the
22·   ·assets that are non-marketable, we were looking at      22·   ·decision in that, if an action was to be brought by
23·   ·distributing and benefiting the family units            23·   ·terminating the trust, that action could be brought
24·   ·themselves, the three family units, to the greatest     24·   ·directly by the former beneficiaries, because they
25·   ·extent to avoid any loss of value.· And also, to        25·   ·then owned the shares directly?

                                                    Page 87                                                        Page 89
·1·   ·consider providing for those family members, because    ·1·   ·A.· ·They would be looking at owning the shares
·2·   ·there had been a decrease and a loss in income coming   ·2·   ·directly, yes.
·3·   ·from the other Eber assets.                             ·3·   ·Q.· ·If you would please turn to the fourth page of
·4·   ·Q.· ·Now, to what extent, if at all, did the            ·4·   ·the Exhibit.· It says at the top, minutes from
·5·   ·possibility of filing a claim alleging a fraudulent     ·5·   ·meeting of Officers for the trust of Allen Eber, do
·6·   ·transfer factor into your analysis of whether           ·6·   ·you see that?
·7·   ·terminating the trust was beneficial for the            ·7·   ·A.· ·Yes.
·8·   ·beneficiaries?                                          ·8·   ·Q.· ·And this is with the last three page numbers
·9·   · · · · · ·MR. O'BRIEN: Form.                            ·9·   ·857.· So, this refers to a meeting on August 18th,
10·   · · · · · ·MR. RAMSEY: Form.                             10·   ·2011, do you see that?
11·   ·A.· ·To what extent -- can you restate the question,    11·   ·A.· ·Yes.
12·   ·please?                                                 12·   ·Q.· ·It says that Elliot Gumaer, Lester Eber, and
13·   ·Q.· ·Now, we had been talking a minute ago about the    13·   ·Richard Hawks, trustees of the trust of Allen Eber,
14·   ·possibility of filing a claim on behalf of the trust,   14·   ·met at the Canandaigua National Bank in Rochester,
15·   ·as the equity holder of the parents of the company      15·   ·New York, to discuss and ratify the actions of the
16·   ·had authorized the transfer here, whether there could   16·   ·subsidiaries as described below, and discuss other
17·   ·be a claim filed there.· And you said, rather than do   17·   ·trust business.· Is that a fair description of what
18·   ·that, the decision was made to terminate the trust.     18·   ·happened during that meeting?
19·   ·Is that a fair description?                             19·   ·A.· ·At the meeting there were various forms that
20·   ·A.· ·Yes.                                               20·   ·were presented --
21·   ·Q.· ·So, how did that possibility of the filing of      21·   · · · · · · MR. CALIHAN: There were various what?
22·   ·the claim factor into the determination that            22·   ·A.· ·Forms presented.· The actual documentation and
23·   ·terminating the trust was beneficial for the            23·   ·so forth was discussed, but I did not see specific
24·   ·beneficiaries?                                          24·   ·references to the loans.· We discussed the fact that
25·   ·A.· ·How did the --                                     25·   ·there are several things that were going on here and


                                             U.S. LEGAL SUPPORT
                                               (877) 479-2484                                                                 YVer1f
                         Richard
Case 1:16-cv-09517-LAK-KHP       Harris
                            Document 290-5Hawks   Jr
                                           Filed 12/27/19 Page 2 of 3
                             August 20, 2018                        90 to 93
                                                    Page 90                                                        Page 92
·1·   ·needed to be done, but had nothing to do with -- the    ·1·   ·on Lester's good will, he gave the money for the
·2·   ·trustees had nothing to do with the determination of    ·2·   ·loan.· The loans were ratified by Rick Hawks and Mike
·3·   ·the various obligations.                                ·3·   ·Gumaer, Lester Eber abstained.· A copy of all the
·4·   ·Q.· ·Okay.· So, just to make sure we are oriented       ·4·   ·documents that relate to the loan was provided to
·5·   ·here, so this is describing the meeting that occurred   ·5·   ·Richard Hawks.· Is that paragraph -- did I read that
·6·   ·about ten months before the one we were looking at      ·6·   ·correctly, what's on the page? Just making sure, did
·7·   ·just a minute ago?· So this is --                       ·7·   ·I read that correctly?
·8·   ·A.· ·Yes.                                               ·8·   ·A.· ·Yes.
·9·   · · · · · ·MR. O'BRIEN: You mean the meeting?            ·9·   ·Q.· ·Okay.· And is, what I just read as described on
10·   · · · · · ·MR. BROOK: The meeting, yes.                  10·   ·the page, an accurate description of what took place
11·   · · · · · ·MR. O'BRIEN: The conference call meeting?     11·   ·during this meeting on August 18th, 2011?
12·   · · · · · ·MR. BROOK: Well, the other one was a          12·   ·A.· ·A copy of all the documents related to the loan
13·   ·conference call meeting, and this one was an in         13·   ·was provided to me, did not occur at that time.
14·   ·person meeting, except, I think it says here, if you    14·   ·Q.· ·When, if ever, did that occur?
15·   ·look at the next sentence, that Gumaer participated     15·   ·A.· ·It occurred after I made the next request which
16·   ·by conference call, and it says Wendy Eber was also     16·   ·was at the meeting we had in January of the following
17·   ·present to facilitate and document the discussion, is   17·   ·year.
18·   ·that correct?                                           18·   · · · · · ·MR. O'BRIEN: June.
19·   · · · · · ·THE WITNESS: Yes.                             19·   ·Q.· ·You mean -- was it at the next meeting?
20·   ·BY MR. BROOK:                                           20·   ·A.· ·The June 7th, okay.
21·   ·Q.· ·And it says -- the next paragraph reads: The       21·   ·Q.· ·Was there a meeting in between the August 2011
22·   ·trustees ratified three loans made by Lester Eber to    22·   ·and June 2012 meetings?
23·   ·Eber Brothers Metro, Inc., do you see that?             23·   ·A.· ·No, I was taking the date off here, from the
24·   ·A.· ·Yes.                                               24·   ·top, which came from Wendy, which was January 2nd, of
25·   ·Q.· ·And is that a fair description of what took        25·   ·'13 and it was actually June 7th of '12, when we had

                                                    Page 91                                                        Page 93
·1·   ·place during that meeting?                              ·1·   ·the second meeting, but the first meeting was in
·2·   ·A.· ·The trustees discussed that, it was -- I don't     ·2·   ·August of 2011.· And that's when I -- this
·3·   ·believe there was ever a vote taken at this meeting.    ·3·   ·information was first provided to us, the second
·4·   ·Once again, it comes back to -- if you refer back to    ·4·   ·meeting was Mike talking about the changes that were
·5·   ·the --                                                  ·5·   ·taking place I'd requested copies of the judicial
·6·   · · · · · ·MR. O'BRIEN: You answered the question.       ·6·   ·decision summary, and information that had not been
·7·   · · · · · ·THE WITNESS: Okay.                            ·7·   ·provided which actually went back to the previous
·8·   ·Q.· ·So, is it correct that you would not describe      ·8·   ·meeting, and did not -- had not received.
·9·   ·what occurred in that meeting as a ratification by      ·9·   ·Q.· ·And continuing on the issue you raised of
10·   ·you, of any loans that were made by Lester Eber to      10·   ·requesting information, if you look at the last
11·   ·Eber Brothers Metro?                                    11·   ·paragraph, the third sentence, it says something --
12·   · · · · · ·MR. RAMSEY: Form.                             12·   ·it appears to be related to the above issues, it says
13·   ·A.· ·I would not characterize it as a ratification,     13·   ·quote, Rick requested copies of the operating
14·   ·because for the first time, we are getting the          14·   ·statement for Eber-CT to determine the value of the
15·   ·information of what is happening here, which led to     15·   ·Corporation, they are hereto attached.· Is that
16·   ·probably the second memo which was the first one here   16·   ·correct, that you requested a statement for Eber
17·   ·--                                                      17·   ·Connecticut?
18·   ·Q.· ·Minutes.                                           18·   ·A.· ·I would have requested information from Eber
19·   ·A.· ·-- or minutes, which I had requested information   19·   ·Brothers and at that time, if Eber Connecticut was
20·   ·which I had not received.                               20·   ·the lending from the commercial side, what our
21·   ·Q.· ·So, jumping down some to the fourth paragraph,     21·   ·lending entity was, I was looking to determine
22·   ·it says: After a lengthy discussion about how all the   22·   ·whether or not the liability of the organization.
23·   ·income beneficiaries and third parties were offered     23·   ·Q.· ·And did you ever actually receive the statement
24·   ·the opportunity to participate in the February 26th,    24·   ·that you requested?
25·   ·2010 loan, but they all declined, and that only based   25·   ·A.· ·Not in the form that I would normally expect it


                                             U.S. LEGAL SUPPORT
                                               (877) 479-2484                                                                 YVer1f
                         Richard
Case 1:16-cv-09517-LAK-KHP       Harris
                            Document 290-5Hawks   Jr
                                           Filed 12/27/19 Page 3 of 3
                             August 20, 2018                     138 to 141
                                                  Page 138                                                       Page 140
·1·   ·copy of all documents related to the loan was           ·1·   ·did, okay.· Long time ago.
·2·   ·provided to you, do you recall being provided with      ·2·   ·Q.· ·Understood.· The last couple sentences there
·3·   ·those documents at any point?                           ·3·   ·talk about a request by Sally Kleeberg for payment of
·4·   ·A.· ·After the fact, after the second meeting, we did   ·4·   ·medical expenses.· I know you were asked a couple
·5·   ·get some of those documents, and some of them           ·5·   ·questions about this earlier, do you recall Lester
·6·   ·actually came from our own commercial lending area      ·6·   ·ever paying -- Lester or the trust ever paying
·7·   ·who had received them.                                  ·7·   ·Sally's medical expenses?
·8·   ·Q.· ·And the second meeting is the June 12th, year      ·8·   ·A.· ·The trust never paid, I'm not sure about Lester.
·9·   ·2012 meeting?                                           ·9·   ·As I told you, there was a period of time when things
10·   ·A.· ·Yes.                                               10·   ·were closing down with Eber Brothers, and certain
11·   ·Q.· ·Is there a reason that you didn't follow up, or    11·   ·people have been either laid off, or were no longer
12·   ·push harder to get those documents sooner than June     12·   ·with the organization, and Lester did pick up two to
13·   ·of 2012?                                                13·   ·three years of medical expenses and medical insurance
14·   ·A.· ·We did not see a reason set forth other than the   14·   ·for some of the family members who had actually
15·   ·fact we were not aware of a corporate structure         15·   ·worked for the organization, and then, I believe it
16·   ·change until we had been informed of that by Mike       16·   ·was in 2011, he discontinued that.
17·   ·Gumaer later on.                                        17·   ·Q.· ·Okay.· So, the money came from Lester
18·   ·Q.· ·Do you recall following up at all to request       18·   ·personally, not from the trust?
19·   ·those documents prior to the June 2012 meeting?         19·   ·A.· ·Money never came from the trust.
20·   ·A.· ·I would say verbally we had requested it a         20·   ·Q.· ·When is the first time you recall seeing a copy
21·   ·couple of times directly from Wendy.                    21·   ·of these meeting minutes?
22·   ·Q.· ·Do you know whether you ever reduced that          22·   ·A.· ·My first recollection would be sometime shortly
23·   ·request to writing?                                     23·   ·after our June meeting.
24·   ·A.· ·No.                                                24·   ·Q.· ·At that point, based on your testimony earlier,
25·   ·Q.· ·You didn't or you don't recall?                    25·   ·you indicated that you didn't believe -- you didn't

                                                  Page 139                                                       Page 141
·1·   ·A.· ·We may have.· It may have been in an e-mail        ·1·   ·agree that there was a ratification of the loans, you
·2·   ·request, I would have to go back to the electronic to   ·2·   ·didn't recall a vote taking place.· Given that
·3·   ·find out.                                               ·3·   ·testimony, did you ever make any type of request to
·4·   ·Q.· ·The last paragraph from the meeting minutes from   ·4·   ·amend or correct these meeting minutes, to better
·5·   ·August 18th, 2011, makes a reference to Eber CT, and    ·5·   ·reflect what you recall taking place?
·6·   ·your request for the operating statement relating to    ·6·   ·A.· ·I did not.
·7·   ·Eber Ct.· Do you see that?                              ·7·   ·Q.· ·Was there a reason that you didn't?
·8·   ·A.· ·Yes.                                               ·8·   ·A.· ·Probably the only reason would be, in our mind,
·9·   ·Q.· ·Do you recall discussing Eber CT at that           ·9·   ·at that point it wouldn't matter because there
10·   ·meeting?                                                10·   ·appeared to be conflicting roles that were taking
11·   ·A.· ·The discussion at that time would have been        11·   ·place during the minute taker and what we were doing.
12·   ·trying to find out what had been presented to us, and   12·   ·The corporate portion of the meeting is really what
13·   ·what Eber CT was.· We were aware that there was         13·   ·was being recorded here, and, you know, I think there
14·   ·lending on the commercial side to Eber, but trying to   14·   ·was an attempt to bring in the trustee, the corporate
15·   ·determine exactly where that corporate structure fit    15·   ·trustee, who had previously indicated that they were
16·   ·into our organization it was unclear, and that's why    16·   ·not managing this particular asset from a financial
17·   ·we had not specifically requested until then, the       17·   ·standpoint, but to bring us in to make it look like
18·   ·information on Eber CT.                                 18·   ·we were agreeing to that.
19·   ·Q.· ·So, you at least heard the name Eber CT during     19·   ·Q.· ·Given that dynamic, or that dynamic as you just
20·   ·that meeting?· You weren't entirely sure where Eber     20·   ·described it, would it be all the more reason to make
21·   ·CT fit into --                                          21·   ·sure, on behalf of Canandaigua National Bank, that I
22·   ·A.· ·The Corporation.                                   22·   ·disagree with certain aspects of these meeting
23·   ·Q.· ·-- the Corporation, but you remember discussions   23·   ·minutes?
24·   ·about that entity, Eber CT?                             24·   · · · · · ·MR. BROOK: Objection to form.
25·   ·A.· ·As I sit here today remembering it, I believe I    25·   ·A.· ·I would say in retrospect, yes.


                                             U.S. LEGAL SUPPORT
                                               (877) 479-2484                                                                 YVer1f
